Foed, Judge:
The suits listed in schedule “A”, attached hereto and made a part hereof, have been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the items marked “A” and initialed JE HF JZ SA (Import Specialist’s Initials) by Import Specialist J. Eardley, H. Feinstein, J. Zeikel, S. Alweis (Import Specialist’s Name) on the invoices, covered by the protests listed on Schedule “A”, which schedule is attached hereto and made a part hereof, which items were assessed with duty at the rate of 15% ad valorem under item 614.35 of the Tariff Schedules of the United States, consist of embossing machines similar in all material respects to those involved in Pitney-Bowes, Inc. v. United States, C.D. 3116, and therein held properly dutiable at 10% ad valorem under item 676,30 Tariff Schedules of the United States.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 3116 be incorporated herein, and that the protests listed on the aforementioned Schedule “A” be submitted for decision on the incorporated record and this stipulation, the said protests being limited to the items marked “A”.
*243Accepting the foregoing stipulation of facts, we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialists consists of embossing machines, the same in all material respects as the merchandise involved in Pitney Bowes, Inc. v. United States, C.D. 3116. Therefore the claim in the protests that said merchandise is properly dutiable at the rate of 10 per centum ad valorem, under the provisions of item 676.30, Tariff Schedules of the United States, as office machines, not specially provided for, is sustained.
Judgment will be entered accordingly.